


EXHIBIT 10(hh)


THE SHERWIN-WILLIAMS COMPANY


2006 Stock Plan For Nonemployee Directors
(Amended and Restated as of February 17, 2015)


1.    Purpose. The purpose of this 2006 Stock Plan for Nonemployee Directors
(Amended and Restated as of February 17, 2015) is to attract and retain
Nonemployee Directors of The Sherwin-Williams Company.


2.    Definitions. As used in this Plan,


(a)    “Appreciation Right” means a right granted pursuant to Section 5 of this
Plan.


(b)    “Base Price” means the price to be used as the basis for determining the
Spread upon the exercise of an Appreciation Right.


(c)    “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 8 of this Plan, such committee (or subcommittee).


(d)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time.


(e)    “Common Stock” means Common Stock, par value $1.00 each, of the Company
or any security into which such shares of Common Stock may be changed by reason
of any transaction or event of the type referred to in Section 9 of this Plan.


(f)    “Company” means The Sherwin-Williams Company, an Ohio corporation, and
its successors.


(g)    “Date of Grant” means the date specified by the Board on which a grant of
Option Rights or Appreciation Rights, or a grant or sale of Restricted Stock or
Restricted Stock Units, will become effective (which date will not be earlier
than the date on which the Board takes action with respect thereto).


(h)    “Effective Date” means February 17, 2015.


(i)    “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence that sets forth the terms and
conditions of Option Rights, Appreciation Rights, or a grant or sale of
Restricted Stock or Restricted Stock Units. An Evidence of Award may be in an
electronic medium, may be limited to notation on the books and records of the
Company and need not be signed by a representative of the Company or a
Participant.


(j)    “Market Value Per Share” means, as of any particular date, the average of
the highest and lowest reported sales prices of the Common Stock during normal
trading hours on the New York Stock Exchange Composite Tape or, if not listed on
such exchange, on any other national securities exchange on which the Common
Stock is listed. If there is no regular public trading market for such Common
Stock, the Market Value Per Share of the Common Stock shall be determined by the
Board.


(k)    “Nonemployee Director” means a member of the Board of Directors of the
Company, who is not an employee of the Company.


(l)    “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.


(m)    “Option Price” means the purchase price payable on exercise of an Option
Right.


(n)    “Option Right” means the right to purchase shares of Common Stock upon
exercise of an option granted pursuant to Section 4 of this Plan.


(o)    “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time a Nonemployee Director.




--------------------------------------------------------------------------------






(p)    “Plan” means The Sherwin-Williams Company 2006 Stock Plan for Nonemployee
Directors, as may be amended or amended and restated from time to time.


(q)    “Restricted Stock” means shares of Common Stock granted or sold pursuant
to Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.


(r)    “Restriction Period” means the period of time during which Restricted
Stock Units are subject to restrictions, as provided in Section 7 of this Plan.


(s)    “Restricted Stock Unit” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock or cash at the end of a
specified period.


(t)    “Spread” means the excess of the Market Value Per Share on the date when
an Appreciation Right is exercised over the Base Price provided for in the
Appreciation Right.


(u)    “Subsidiary” means a corporation, company or other entity (i) at least 50
percent of whose outstanding shares or securities (representing the right to
vote for the election of directors or other managing authority) are, or (ii)
which does not have outstanding shares or securities (as may be the case in a
partnership, joint venture or unincorporated association), but at least 50
percent of whose ownership interest representing the right generally to make
decisions for such other entity is, now or hereafter, owned or controlled,
directly or indirectly, by the Company.


3.    Shares Subject to this Plan.


(a)    Maximum Shares Available Under Plan.


(i)    Subject to adjustment as provided in Section 9 of this Plan, the number
of shares of Common Stock that may be issued or transferred (A) upon the
exercise of Option Rights or Appreciation Rights; (B) as Restricted Stock and
released from substantial risks of forfeiture thereof; (C) in payment of
Restricted Stock Units; or (D) in payment of dividend equivalents paid with
respect to Restricted Stock Units will not exceed in the aggregate 200,000
shares of Common Stock, plus any shares of Common Stock relating to awards that
expire or are forfeited or are cancelled under this Plan. Such shares may be
shares of original issuance or treasury shares or a combination of the
foregoing.


(ii)    Shares of Common Stock covered by an award granted under this Plan shall
not be counted as used unless and until they are actually issued and delivered
to a Participant. Without limiting the generality of the foregoing, upon payment
in cash of the benefit provided by any award granted under this Plan, any shares
of Common Stock that were covered by that award will be available for issue or
transfer hereunder. Notwithstanding anything to the contrary contained herein:
(A) shares of Common Stock tendered in payment of the Option Price of a Option
Right shall not be added to the aggregate plan limit described above; (B) shares
of Common Stock that are repurchased by the Company with Option Right proceeds
shall not be added to the aggregate plan limit described above; and (C) all
shares of Common Stock covered by an Appreciation Right, to the extent that it
is exercised and settled in shares of Common Stock, and whether or not shares of
Common Stock are actually issued to the Participant upon exercise of the right,
shall be considered issued or transferred pursuant to this Plan.


(b)    Restricted Stock and Restricted Stock Units Limit. Notwithstanding
anything in this Section 3, or elsewhere in this Plan, to the contrary and
subject to adjustment pursuant to Section 9 of this Plan, the aggregate number
of shares of Common Stock issued as Restricted Stock (and released from
substantial risks of forfeiture) or Restricted Stock Units shall not exceed
200,000.


4.    Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:


(a)    Each grant will specify the number of shares of Common Stock to which it
pertains subject to the limitations set forth in Section 3 of this Plan.






--------------------------------------------------------------------------------




(b)    Each grant will specify an Option Price per share, which may not be less
than the Market Value Per Share on the Date of Grant.


(c)    Each grant will specify whether the Option Price will be payable (i) in
cash or by check acceptable to the Company or by wire transfer of immediately
available funds, (ii) by the actual or constructive transfer to the Company of
shares of Common Stock owned by the Optionee having a value at the time of
exercise equal to the total Option Price, (iii) by a combination of such methods
of payment, or (iv) by such other methods as may be approved by the Board.


(d)    To the extent permitted by law, any grant may provide for deferred
payment of the Option Price from the proceeds of sale through a bank or broker
on a date satisfactory to the Company of some or all of the shares to which such
exercise relates.


(e)    Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.


(f)    Each grant will specify the period or periods of continuous service by
the Optionee with the Company that is necessary before the Option Rights or
installments thereof will become exercisable. A grant of Option Rights may
provide for the earlier exercise of such Option Rights in the event of death or
disability of the Participant.


(g)    No Option Right will be exercisable more than 10 years from the Date of
Grant.


(h)    Each grant of Option Rights will be evidenced by an Evidence of Award.
Each Evidence of Award shall be subject to this Plan and shall contain such
terms and provisions, consistent with this Plan, as the Board may approve.


5.    Appreciation Rights. The Board may also authorize the granting
Appreciation Rights to any Participant. An Appreciation Right will be a right of
the Participant to receive from the Company an amount determined by the Board,
which will be expressed as a percentage of the Spread (not exceeding 100
percent) at the time of exercise. Each grant of Appreciation Rights will be
subject to all of the requirements contained in the following provisions:


(a)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may be paid by the Company in cash, in shares of Common Stock
or in any combination thereof and may either grant to the Participant or retain
in the Board the right to elect among those alternatives.


(b)    Any grant may specify that the amount payable on exercise of an
Appreciation Right may not exceed a maximum specified by the Board at the Date
of Grant.


(c)    Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.


(d)    Any grant may specify that such Appreciation Right may be exercised only
in the event of, or earlier in the event of, death or disability of the
Participant.


(e)    Each grant of Appreciation Rights will specify a Base Price, which may
not be less than the Market Value Per Share on the Date of Grant.


(f)    Successive grants may be made to the same Participant regardless of
whether any Appreciation Rights previously granted to the Participant remain
unexercised.


(g)    No Appreciation Right granted under this Plan may be exercised more than
10 years from the Date of Grant.


(h)    Each grant of Appreciation Rights will be evidenced by an Evidence of
Award, which Evidence of Award will describe such Appreciation Rights, and
contain such other terms and provisions, consistent with this Plan, as the Board
may approve.


6.    Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:






--------------------------------------------------------------------------------




(a)    Each such grant or sale will constitute an immediate transfer of the
ownership of shares of Common Stock to the Participant in consideration of the
performance of services, entitling such Participant to voting, dividend and
other ownership rights, but subject to the substantial risk of forfeiture and
restrictions on transfer hereinafter referred to.


(b)    Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Each such grant or sale will provide that the Restricted Stock covered by
such grant or sale will be subject to a “substantial risk of forfeiture” within
the meaning of Section 83 of the Code for a period to be determined by the Board
at the Date of Grant and may provide for the earlier lapse of such substantial
risk of forfeiture as provided in Section 6(e) below or in the event of death or
disability of the Participant.


(d)    Each such grant or sale will provide that during the period for which
such substantial risk of forfeiture is to continue, the transferability of the
Restricted Stock will be prohibited or restricted in the manner and to the
extent prescribed by the Board at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Stock to a continuing
substantial risk of forfeiture in the hands of any transferee).


(e)    Any such grant or sale of Restricted Stock may require that any or all
dividends or other distributions paid thereon during the period of such
restrictions be automatically deferred and reinvested in additional shares of
Restricted Stock, which may be subject to the same restrictions as the
underlying award.


(f)    Each grant or sale of Restricted Stock will be evidenced by an Evidence
of Award and will contain such terms and provisions, consistent with this Plan,
as the Board may approve. Unless otherwise directed by the Board, all
certificates representing shares of Restricted Stock will be held in custody by
the Company until all restrictions thereon will have lapsed, together with a
stock power or powers executed by the Participant in whose name such
certificates are registered, endorsed in blank and covering such Shares.


7.    Restricted Stock Units. The Board may also authorize the granting or sale
of Restricted Stock Units to Participants. Each such grant or sale will be
subject to all of the requirements contained in the following provisions:


(a)    Each such grant or sale will constitute the agreement by the Company to
deliver shares of Common Stock or cash to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions during the Restriction Period as the Board may specify.


(b)    Each such grant or sale may be made without additional consideration or
in consideration of a payment by such Participant that is less than the Market
Value Per Share at the Date of Grant.


(c)    Each such grant or sale will be subject to a Restriction Period, as
determined by the Board at the Date of Grant, and may provide for the earlier
lapse or other modification of such Restriction Period in the event of death or
disability of the Participant.


(d)    During the Restriction Period, the Participant will have no right to
transfer any rights under his or her award and will have no rights of ownership
in the Restricted Stock Units and will have no right to vote them, but the Board
may at the Date of Grant, authorize the payment of dividend equivalents on such
Restricted Stock Units on either a current, deferred or contingent basis, either
in cash or in additional shares of Common Stock.


(e)    Each grant or sale will specify the time and manner of payment of
Restricted Stock Units that have been earned. Any grant or sale may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.


(f)    Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.












--------------------------------------------------------------------------------




8.    Administration of this Plan.


(a)    This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
and Management Development Committee or any other committee of the Board (or a
subcommittee thereof), as constituted from time to time. To the extent of any
such delegation, references in this Plan to the Board will be deemed to be
references to such committee or subcommittee.


(b)    The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Stock or Restricted Stock Units
and any determination by the Board pursuant to any provision of this Plan or of
any such agreement, notification or document will be final and conclusive.


9.    Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Appreciation Rights and Restricted Stock Units granted hereunder, in the Option
Price and Base Price provided in outstanding Appreciation Rights, and in the
kind of shares covered thereby, as the Board, in its sole discretion, shall
determine is equitably required to prevent dilution or enlargement of the rights
of Participants or Optionees that otherwise would result from (a) any stock
dividend, stock split, combination of shares, recapitalization or other change
in the capital structure of the Company, or (b) any merger, consolidation,
spin-off, split-off, spin-out, split-up, reorganization, partial or complete
liquidation or other distribution of assets, issuance of rights or warrants to
purchase securities, or (c) any other corporate transaction or event having an
effect similar to any of the foregoing. Moreover, in the event of any such
transaction or event, the Board, in its discretion, shall provide in
substitution for any or all outstanding awards under this Plan such alternative
consideration (including cash), if any, as it shall determine to be equitable in
the circumstances and may require in connection therewith the surrender of all
awards so replaced in a manner that complies with Section 409A of the Code. In
addition, for each Option Right or Appreciation Right with an Option Price or
Base Price greater than the consideration offered in connection with any such
transaction or event or change of control, the Board may in its sole discretion
elect to cancel such Option Right or Appreciation Right without any payment to
the person holding such Option Right or Appreciation Right. The Board shall also
make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan as the Board in its sole discretion shall determine is
appropriate to reflect any transaction or event described in this Section 9.


10.    Non U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who reside outside
of the United States of America as the Board may consider necessary or
appropriate to accommodate differences in local law, tax policy or custom.


11.    Transferability.


(a)    No Option Right or Appreciation Right granted under this Plan shall be
transferable by the Participant except by will or the laws of descent and
distribution. Except as otherwise determined by the Board, Option Rights and
Appreciation Rights will be exercisable during the Participant’s lifetime only
by him or her or, in the event of the Participant’s legal incapacity to do so,
by his or her guardian or legal representative acting on behalf of the
Participant in a fiduciary capacity under state law and/or court supervision.


(b)    The Board may specify at the Date of Grant that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights or Appreciation Rights or upon the termination of the
Restriction Period applicable to Restricted Stock Units or (ii) no longer
subject to the substantial risk of forfeiture and restrictions on transfer
referred to in Section 6 of this Plan, will be subject to further restrictions
on transfer.


12.    Compliance with Section 409A of the Code.


(a)    To the extent applicable, it is intended that this Plan and any grants
made hereunder comply with the provisions of Section 409A of the Code so that
the income inclusion provisions of Section 409A(a)(1) of the Code do not apply
to the Participants. This Plan and any grants made hereunder shall be
administrated in a manner consistent with this intent. Any reference in this
Plan to Section 409A of the Code will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.






--------------------------------------------------------------------------------




(b)    Neither a Participant nor any of a Participant’s creditors or
beneficiaries shall have the right to subject any deferred compensation (within
the meaning of Section 409A of the Code) payable under this Plan and grants of
deferred compensation hereunder to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A of the Code, any deferred compensation (within the meaning of
Section 409A of the Code) payable to a Participant or for a Participant’s
benefit under this Plan and grants of deferred compensation hereunder may not be
reduced by, or offset against, any amount owing by a Participant to the Company
or any of its affiliates.


(c)    Notwithstanding any provision of this Plan and grants hereunder to the
contrary, in light of the uncertainty with respect to the proper application of
Section 409A of the Code, the Company reserves the right to make amendments to
this Plan and grants hereunder as the Company deems necessary or desirable to
avoid the imposition of taxes or penalties under Section 409A of the Code. In
any case, a Participant shall be solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on a Participant or
for a Participant’s account in connection with this Plan and grants hereunder
(including any taxes and penalties under Section 409A of the Code), and neither
the Company nor any of its affiliates shall have any obligation to indemnify or
otherwise hold a Participant harmless from any or all of such taxes or
penalties.


13.    Effective Date. The Sherwin-Williams Company 2006 Stock Plan for
Nonemployee Directors first became effective on April 20, 2006, the date
immediately following the date it was approved by shareholders. The
Sherwin-Williams Company 2006 Stock Plan for Nonemployee Directors (Amended and
Restated as of February 17, 2015) shall be effective on the Effective Date. No
grants have been or will be made under The Sherwin-Williams Company 1997 Stock
Plan for Nonemployee Directors on or after April 20, 2006.


14.    Amendments.


(a)    The Board may at any time and from time to time amend this Plan in whole
or in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan, (ii)
would materially increase the number of securities which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan or (iv) must otherwise be approved by the shareholders of the Company
in order to comply with applicable law or the rules of the New York Stock
Exchange or, if the shares of Common Stock are not traded on the New York Stock
Exchange, the principal national securities exchange upon which the shares of
Common Stock are traded or quoted, then, such amendment will be subject to
shareholder approval and will not be effective unless and until such approval
has been obtained.


(b)    The Board will not, without the further approval of the shareholders of
the Company, authorize the amendment of any outstanding Option Right to reduce
the Option Price. Furthermore, no Option Right will be cancelled and replaced
with awards having a lower Option Price without further approval of the
shareholders of the Company. This Section 14(b) is intended to prohibit the
repricing of “underwater” Option Rights and will not be construed to prohibit
the adjustments provided for in Section 9 of this Plan.


(c)    Subject to Section 15(b) hereof, the Board may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively.
Subject to Section 9 above, no such amendment shall impair the rights of any
Participant without his or her consent. The Board may, in its discretion,
terminate this Plan at any time. Termination of this Plan will not affect the
rights of Participants or their successors under any awards outstanding
hereunder and not exercised in full on the date of termination.


15.    Termination. No grant will be made under this Plan more than 10 years
after the date on which this Plan was first approved by the shareholders of the
Company, but all grants made on or prior to such date will continue in effect
thereafter subject to the terms thereof and of this Plan.


16.    Governing Law. This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Ohio.


17.    Miscellaneous Provisions.


(a)    The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.






--------------------------------------------------------------------------------




(b)    This Plan will not confer upon any Participant any right with respect to
continuance of service as Director with the Company, nor will it interfere in
any way with any right the Company would otherwise have to terminate such
Participant’s service at any time.


(c)    Unless otherwise determined by the Board, if a Nonemployee Director
subsequently becomes an employee of the Company or Subsidiary while remaining a
member of the Board, any Option Rights, Appreciation Rights, Restricted Stock or
Restricted Stock Units held under the Plan by such individual at the time of
such commencement of employment will not be effected hereby.


(d)    No award under this Plan may be exercised by the holder thereof if such
exercise, and the receipt of cash or stock thereunder, would be, in the opinion
of counsel selected by the Board, contrary to law or the regulations of any duly
constituted authority having jurisdiction over this Plan.


(e)    No Participant shall have any rights as a stockholder with respect to any
shares subject to awards granted to him or her under this Plan prior to the date
as of which he or she is actually recorded as the holder of such shares upon the
stock records of the Company.


(f)    The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
his or her right to receive compensation otherwise payable by the Company to the
Participant.


(g)    Participants shall provide the Company with a written election form
setting forth the name and contact information of the person who will have
beneficial ownership rights upon the death of the Participant.


(h)    If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.


